DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-9, and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, exemplary independent claim 1 recites, “a best fit model,” which is indefinite since “best fit” is a relative term.  It is unclear how to judge if a model is a “best fit” or not.  Additionally, exemplary independent claim 1 recites, “selecting a predefined category having a highest probability,” which is indefinite because the selecting is unclear as to the highest probability of what.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-6, 8-9, and 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Analysis starts with claim 1.
Step 1: As an initial matter, the claim is to one of the four enumerated statutory categories (i.e. a process, machine, manufacture, or composition of matter).
Step 2A Prong 1: The limitation of cleaning the one or more social media inputs to remove redundant elements, wherein cleaning the one or more social media inputs comprises removing any nouns using part-of- speech (POS) tagging, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitation in the context of this claim encompasses the user manually cleaning the inputs to remove redundant elements and removing nouns using a POS approach. 
Similarly, the limitation of extracting one or more features from a cleaned social media input, wherein the one or more features are enhanced to define a list of input features including the one or more extracted features and at least one subsequent feature, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, the limitation in the context of this claim encompasses the user manually extracting features from the data, both single word features and multiple word features. 

Similarly, the limitation of classifying, by the trained classifier, the one or more social media inputs into predefined categories using the list of input features, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “by the trained classifier,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by the trained classifier” language, the limitation in the context of this claim encompasses the user manually classifying the inputs into categories. 
Similarly, the limitation of wherein the classifying comprises: calculating probabilities that an extracted feature from the list of input features belongs to each of the predefined categories, wherein the extracted feature is extracted from a first social media input from the one or more social media inputs, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, the limitation in the context of this claim 
Similarly, the limitation of calculating probabilities that a subsequent feature of the at least one subsequent feature from the list of input features belongs to each of the predefined categories, wherein the probabilities are estimated based on a context of one or more n-grams of features preceding the subsequent features, wherein an n-gram includes two or more features from the list of input features and is considered as a single feature, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, the limitation in the context of this claim encompasses the user manually calculating probabilities for the n-gram features into each category. 
Similarly, the limitation of selecting a predefined category having a highest probability, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, the limitation in the context of this claim encompasses the user manually selecting predefined categories based on probability. 
Similarly, the limitation of wherein the predefined categories comprise: 
comments, comprising consumers' opinions or feedbacks regarding a purchased product or service received from a provider; 
complaints, comprising statements or expressions of unsatisfactory and discontent regarding a purchased product or service rendered by a provider; and 

Similarly, the limitation of wherein the extracted one or more features are variables associated with a feature space that is divided into different parts corresponding to the predefined categories, wherein collections of variables for each part of the feature space are mutually exclusive, wherein each predefined category of the predefined categories is associated with a corresponding list of predefined expressions, wherein a probability that a variable of the variables is associated with a first category from the predefined categories is the highest as compared to the other categories when the variable is associated with one of the expressions from a first list of predefined expressions corresponding to the first category, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, the limitation in the context of this claim encompasses the user manually using the above listed elements when completing the previous steps. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – by the trained classifier. The classifier is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Further, the claim recites acquiring one or more social media inputs from one or more social media platforms. The acquiring step is recited at a high level of generality and amounts to mere receiving data, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a classifier amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, the acquiring step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in ‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed acquiring step is well-understood, routine, conventional activity is supported under Berkheimer. 
Conclusion: The claim is not patent eligible. 

Claims 19 and 20 are rejected on the same grounds as claim 1.

Regarding Claims 2, 4-6, 8-9, and 16-18:  These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  
For claim 2: the limitation encompasses the user manually selecting the predefined categories.
For claim 4: the limitation encompasses the user manually removing redundant elements using predefined filters.
For claim 5: the limitation encompasses the user manually removing the specific redundant elements.
For claim 6: the limitation encompasses the user manually removing stop words.
For claim 8: the limitation encompasses the user manually using TF-IDF.
For claim 9: the limitation encompasses the user manually extracting features by n-grams.

For claim 17: the limitation encompasses the user manually selects the classifier with the highest accuracy.
For claim 18: the limitation encompasses the user manually uses a classifier with a feature space made up of categories.
These judicial exceptions are not integrated into a practical application. In particular, the claims do not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.

Regarding Claims 3, 11-15:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than the additional elements, nothing in the claim limitation precludes the step from practically being performed in the mind.  
For claim 3: the limitation includes the additional element of acquiring data via an API.
For claim 11: the limitation includes the additional element of a user interface.

For claim 13: the limitation includes the additional element of using the user interface to receive data (i.e. revise categories).
For claim 14: the limitation includes the additional element of using revised data to retrain the classifier.
For claim 15: the limitation includes the additional element of training the classifier(s).
These judicial exception is not integrated into a practical application. In particular.  The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component (e.g. API, GUI, receiving data, training or retraining a classifier). Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component or operation. Mere instructions to apply an exception using a generic computer component or operation cannot provide an inventive concept. Accordingly, the claim is not patent eligible.

No Prior Art Rejection
Prior art was not found to reject the claims as currently recited.

Conclusion
Any prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.
Eder (U.S. Patent 8,498,915) discloses the software that uses a model selection algorithm to identify the model that best fits the data for each element of value, sub-element of value and external factor being analyzed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            
/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123